NUMBER 13-08-00376-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOSE ROEL GARCIA, JR.,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION

            Before Justices Yañez, Rodriguez, and Benavides
               Memorandum Opinion by Justice Rodriguez

      Appellant, Jose Roel Garcia, Jr., appeals from the revocation of his community

supervision. On May 3, 2005, pursuant to a plea bargain agreement, appellant pleaded

guilty to the assault of a public servant. See TEX . PENAL CODE ANN . § 22.01(a)(1), (b)(1)

(Vernon Supp. 2008). The trial court sentenced appellant to ten years' confinement in the
Institutional Division of the Texas Department of Criminal Justice, then suspended

imposition of the sentence, placed appellant on community supervision for ten years, and

imposed a fine of $4,000, court costs, 500 hours of community service, aggression control

counseling and drug/alcohol evaluation.1

       On November 6, 2008, the State filed its motion to revoke appellant's community

supervision. Following an evidentiary hearing, the trial court found appellant had violated

condition rule 1 (committed the offense of retaliation and the offense of assault on public

servant), rule 11 (failed to report to his supervision officer), and rule 24 (failed to complete

minimum monthly hours of community service).                The trial court revoked appellant's

community supervision on the assault of a public servant, sentenced appellant to ten years'

confinement, and imposed the $4000 fine and court costs. This appeal ensued.

       Concluding "this appeal is without merit and frivolous," appellant's counsel filed a

brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                            I. Compliance with Anders v. California

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s

court-appointed appellate counsel has filed a brief with this Court, stating "that no

reversible error is reflected by the record." Counsel’s brief discusses the relevant portions

of the record as they pertain to the following four arguable grounds of error presented: (1)

the evidence was insufficient to support the revocation; (2) the trial court erred or abused

its discretion by imposing the original sentence; (3) appellant's sentence is cruel and

unusual in violation of the United States Constitution; and, (4) appellant was not given



       1
         Appellant's com m unity supervision conditions were am ended to place appellant in residential
treatm ent. Appellant was also to seek counseling with a local MHMR Center.
                                                  2
effective assistance of counsel at the revocation hearing. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        Including record references to the facts and setting out pertinent legal authorities,

appellant's counsel has carefully discussed why, under controlling authority, there are no

errors in the trial court's judgment. See High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978). Counsel has certified to this Court that, after diligently searching

the record and researching the applicable law, he has found no reversible error reflected

by the record and has forwarded a copy of the brief and request to withdraw as counsel to

appellant. Counsel also informed appellant of his right to review the record and to file a

pro se response.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also

In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed, and appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d

at 409.

                                       II. Independent Review

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
2
          The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                           III. Motion to Withdraw

         In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw that was carried with the case on January 14, 2009. Within five days of the

date of this Court’s opinion, counsel is ordered to send a copy of the opinion and judgment

to appellant and to advise appellant of his right to file a petition for discretionary review.3




         3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4
See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                     NELDA V. RODRIGUEZ
                                                     Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 14th day of May, 2009.




                                         5